Citation Nr: 1819696	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  12-17 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and D.R.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from August 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied service connection for bilateral hearing loss.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in February 2016.  The Board then remanded the matter in May 2016 and July 2017 for additional development.


FINDING OF FACT

Bilateral hearing loss is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2017).

For the purposes of VA compensation, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

VA examinations in March 2010 and April 2012 recorded auditory thresholds and speech recognition scores which establish bilateral hearing loss.  Therefore, element (1) of service connection, a current disability, has been met.

With respect to element (2), an in-service incurrence, service treatment records are negative for any complaints, treatment, or diagnoses relating to hearing loss.  The Veteran underwent an induction examination in May 1969.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
0

During the Veteran's June 1971 separation examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
-
10
LEFT
10
10
10
-
10

An accompanying medical history report shows the Veteran denied a history of hearing loss.

Notwithstanding the above, the Veteran reported during his VA examinations, in lay statements, and at his Board hearing that he was exposed to noise from firearms and engines during service.  Such noise exposure is consistent with the circumstances of his service and satisfies element (2).

However, the overall weight of the evidence is against a finding that element (3), a link between the current condition and service, has been met.  VA obtained medical opinions in March 2010, April 2012, July 2016, and July 2017.  Collectively, these opinions state that current hearing loss was less likely than not related to service.  This was based on the fact that the Veteran had normal hearing for VA purposes during both his enlistment and separation examinations.

Generally, VA regulations do not preclude service connection for hearing loss solely on the basis that hearing levels were within normal limits at the time of a claimant's separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  However, the VA examiners in this case further noted that there was no significant shift in hearing thresholds between the time of enlistment and service.  Examiners in March 2010 and July 2016 specifically noted that a "significant" shift is where thresholds increased by 15 dB at any one of the tested frequencies.  These examiners both noted that while there was a shift in the Veteran's hearing thresholds during service, it was not considered significant.

These opinions were based on a review of the evidence, including the Veteran's service treatment records, lay statements submitted in support of his claim, and current objective auditory testing.  There is no competent medical evidence to refute these conclusions or to otherwise link the Veteran's current hearing loss to noise exposure in service.

The Board has considered the Veteran's own statements made in support of his claim.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of hearing loss falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Veteran is competent to report symptoms of hearing loss, and he has reported experiencing continuous hearing loss symptoms since his time in the military.  During his February 2016 hearing, he testified that his problems began in service and he had to ask people to repeat themselves.  Statements from various family members dated February 2016 and March 2016 also indicate that the Veteran demonstrated symptoms of hearing loss after his return from service in Vietnam.

For chronic diseases defined as such under VA law, including sensorineural hearing loss, a credible continuity of symptomatology can establish the link to service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  However, as noted above, the Veteran denied a history of any hearing loss at the time of his June 1971 separation examination.  He confirmed in August 1971 that there had been no change to his medical condition following that examination.  These records, which were generated at the time of his service, are more probative than statements from the Veteran and his family made many years after the fact.  Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (contemporaneous medical findings may be given more probative weight).  Therefore, the evidence is against a finding that a credible continuity of symptoms dating back to service has been established.

The preponderance of the evidence is against finding that the Veteran has bilateral hearing loss etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


